                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DANIEL FRIEDLANDER, et al.,
                                   4                                                   Case No. 19-cv-02890-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         UNITED STATES OF AMERICA,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: January 17, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: December 1, 2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: May 1, 2020.
                                  16
                                       DESIGNATION OF EXPERTS: January 10, 2020; REBUTTAL: January 31, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: May 1, 2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; July 10, 2020, 2020;
                                  20        Opp. Due: July 24, 2020; Reply Due: July 31, 2020;
                                            and set for hearing no later than August 14, 2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: September 22, 2020 at 3:30 PM.
                                  22

                                  23   Jury TRIAL DATE: October 5, 2020 at 8:30 AM.
                                              Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be days.
                                  25

                                  26

                                  27

                                  28
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2   Due to an unexpected error on Defendant's phone line, the Court was unable to connect the
                                       call. Counsel shall be prepared to discuss an ADR procedure at the next case management
                                   3   conference.

                                   4   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   5
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   6   action.
                                                IT IS SO ORDERED.
                                   7

                                   8
                                       Dated:    10/3/10
                                   9
                                                                                        ____________________________________
                                  10
                                                                                        SUSAN ILLSTON
                                  11                                                    United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
